29 So. 3d 1154 (2010)
William B. STANWIX-HAY, Jr., Appellant,
v.
LANCE AVIATION, INC., a Florida corporation, Appellee.
No. 2D08-1933.
District Court of Appeal of Florida, Second District.
February 5, 2010.
Rehearing Denied March 25, 2010.
Bryan S. Gowdy of Mills & Creed, P.A., Jacksonville (withdrew after briefing), for Appellant.
William B. Stanwix-Hay, Jr., pro se.
No appearance for Appellee.
FULMER, CAROLYN K., Senior Judge.
In this appeal, the Appellant challenges the trial court's denial of his "Emergency Motion for Stay of Sheriff's Sale and Order Declaring Property Exempt from *1155 Levy and Execution." Although we do not agree with all of the trial court's rulings in its written order, we nevertheless affirm because the Appellant failed to present sufficient evidence to support his claim for a homestead exemption greater than one-half acre.
Affirmed.
KELLY and LaROSE, JJ., Concur.